EXHIBIT 10.1
 
Test Agreement


July 20, 2006


This agreement (“Agreement”) is entered into between SulphCo®, Inc. ("SulphCo")
whose primary business address is 850 Spice Islands Drive, Sparks, Nevada, USA
89431, and SK Corporation (“SK”) whose primary business address is 99,
Seorin-dong, Jongro-gu, Seoul 110-110, Korea. SK Corporation, also referred to
in this Agreement singularly as “Party” and plural as “Parties”.
 
WHEREAS, SulphCo has developed and owns proprietary and patented SonocrackingTM
Technology (“Technology”) that substantially upgrades crude oil through the use
of ultrasound. The Technology can be applied to both upstream and downstream
crude oil processes and may further be applicable to other petrochemical and
chemical compounds.


WHEREAS, the Parties have previously entered into a Secrecy/Non-Disclosure
Agreement (“Confidentiality Agreement”) dated July 19, 2006.


WHEREAS, the Parties wish to determine the technical benefits of the
Technology on crude oil currently owned or processed by SK in order to determine
the technical viability of the Technology to SK’s upstream and downstream
petroleum related assets.


Now, therefore, under the terms and conditions set forth below, the Parties
agree as follows:


1. TERM. The Parties shall cooperate for the purpose of pilot plant testing in
SulphCo’s facilities of several crude oil or other petroleum feedstocks provided
by SK. The tasting period and term of this Agreement shall begin on the above
date and extend until such period as is necessary to obtain the last main data
and results (“Tests”) by SK, and at the latest on December 31, 2006, which
deadline may be extended by mutual written agreement between the Parties.


2. RESPONSIBILITIES OF THE PARTIES. During the Term of this Agreement, SK at its
cost shall;



 
·
Select and ship to SulphCo sufficient amounts of crude oils or other petroleum
feedstocks from SK refineries for evaluation of treatment with the Technology.
SK understands that its crude oils should have an API degree gravity higher than
15 and optimally between 15 and 25.

 
·
Perform a full crude evaluation program on the base crude oils selected fro
evaluation.

 
·
Reimburse SulphCo for the cost of sample containers in the appropriate size,
quantity and specification for shipment of treated crude oils from SulphCo to SK
laboratories.

 
·
Ship treated crude oil sample containers from SulphCo to SK laboratories for
evaluation.

 
·
Send up to four representatives to SulphCo to witness the treatment of crude
oils with the Technology.

 
·
Perform a full Crude Evaluation on the treated crude oils.

 
·
Share main data and results (“Tests”) with SulphCo within 3 weeks of generating
such data and results. Such written analytical test reports shall be drafted in
English.


 
 

--------------------------------------------------------------------------------

 


During the Term of this Agreement, SulphCo at its cost shall:



 
·
Receive, label and store the crude oils or other petroleum feedstocks shipped
from SK’s refineries.

 
·
Perform baseline tests on each barrel of base crude oil.

 
·
Treat the crude oils with the Technology in the presence of the SK
representatives.

 
·
Perform baseline tests on the treated crude oils.

 
·
Fill- and, label the sample containers exclusively containing such crude oils as
sent by SK, and as treated by SulphCo with the Technology only.

 
·
Share main data and results with SK within three weeks of generating such data
and results.



3.
FUTURE AGREEMENTS. Both Parties agree that based on verification of financial
and technical viability of the Technology to SK’s upstream or downstream
petroleum assets, the determination of which shall be made solely by SK, both
Parties will eventually negotiate in good faith to enter into a cooperation
agreement and/or a commercial license agreement prior to the expiration date of
this Agreement.



4.
ENTIRE AGREEMENT. Nothing in this Agreement is meant to transfer ownership,
rights or assets of either Party or Technology to the other. SulphCo shall use
the crude oil provided by SK for the tests under this Agreement only and shall
not disclose any information on the composition of same, as well as the results
obtained therefrom, without SK’s prior formal approval.



Agreed to on the date above,
 


By SulphCo:
By SK:
           
/S/ PETER W. GUNNERMAN
/S/ SAM R. PARK
Peter W. Gunnerman
Name: Sam Ryan G. Park
President
Title: Vice President

 


As SulphCo KorAsia, Inc. has the exclusive marketing right in Korea, SulphCo
KorAsia also witnessed and agreed to this Test Agreement entered between SK
Corporation and SulphCo, Inc.




By SulphCo KorAsia




/S/ SANG OK LEE
Sang Ok Lee
President